             Case 3:20-cv-00133-JCH Document 111 Filed 06/23/20 Page 1 of 4



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

                                                              :
JAKUB MADEJ                                                   :
                                                              :   CIVIL ACTION NO.
                             PLAINTIFF                        :   3:20-cv-00133-JCH
                                                              :
v.                                                            :
                                                              :
YALE UNIVERSITY, MARVIN CHUN,                                 :
MARK SCHENKER, PETER SALOVEY AND                              :
JESSIE ROYCE HILL                                             :
                                                              :
                             DEFENDANTS                       :
                                                              :   JUNE 23, 2020

                  MOTION TO QUASH SUBPOENA DIRECTED TO OZAN SAY

           On June 11, 2020, the plaintiff served a subpoena on Ozan Say, an employee of Yale

University in the Office of International Students & Scholars, requesting production of the

following:

                    a) any and all documents in your possession or under your control
                    about the Committee on Honors and Academic Standing at Yale
                    College;

                    This definition includes, but is not limited to (i) emails, paper letters, and
                    any other communication between you and Mark Schenker, or any other
                    Committee member, that pertains to Committee’s work; and (ii) any
                    communication unrelated to the Committee’s proceedings but concerning
                    your possession of records regarding the Committee.

                    Time scope of this request: August 31, 2013 to May 29, 2020.

                    b) all electronic communication in your possession with the search term
                    “MADEJ”.

                    Time scope of this request: January 1, 2016 to May 29, 2020.

           The subpoena requests production of the documents by 1:00 p.m. on June 30, 2020.1 Yale


1
    A copy of the subpoena is attached hereto as Exhibit A.
         Case 3:20-cv-00133-JCH Document 111 Filed 06/23/20 Page 2 of 4



University hereby moves to quash the subpoena issued to Mr. Say because it requests discovery

beyond that permitted by the Federal Rules of Civil Procedure.

       “Federal Rule of Civil Procedure 26(b)(1) governs the relevance of documents requested

by a Rule 45 subpoena, and Rule 26(b)(1) allows for the discovery of any nonprivileged matters

that are ‘relevant to any party’s claim or defense and proportional to the needs of the case[.]’”

Strike 3 Holdings, LLC v. Doe, 2019 U.S. Dist. LEXIS 79266 *6-7 (D.Conn. May 10, 2019)

(Spector, J.). See also, Doe v. Town of Greenwich, 2020 U.S. Dist. LEXIS 84662 *8 (D.Conn.

January 10, 2020) (Merriam, J.) (“Rule 45 subpoenas are subject to the relevance requirements set

forth in Rule 26(b).”)

       The first request in the aforementioned subpoena directed to Mr. Say is overly broad,

unduly burdensome, and seeks documents that are irrelevant to the plaintiff’s claims in that they

seek all documents related to CHAS over a nearly seven year period. Compliance with the request

would require the production of documents related to other students who appeared before CHAS.

Not only is this information wholly irrelevant to the plaintiff’s claims, but it also is highly

confidential and protected from disclosure by the Family and Education Rights and Privacy Act.

The only documents relevant to the plaintiff’s claims in this action are those that concern the

plaintiff’s proceeding before CHAS. Additionally, since Mr. Say has never been a member of

CHAS and was not involved in the plaintiff’s proceeding before CHAS, this request is improperly

directed to him.

       It is also significant that the plaintiff has requested the same information in a request for

production directed to Yale University: “All communications and all documents pertaining to the

work with the Committee of Honors and Academic Standing at Yale College, including but not

limited to emails, paper documents, and pdf files.” On June 11, 2020, the defendant provided its



                                                2
          Case 3:20-cv-00133-JCH Document 111 Filed 06/23/20 Page 3 of 4



objections and responses to the plaintiff’s May 25, 2020 Request for Production and Inspection

and provided approximately 100 pages of documents related to the plaintiff’s proceeding before

CHAS.2

        The second request for production contained in the subpoena directed to Mr. Say is

similarly overbroad, unduly burdensome, and seeks production of irrelevant documents, in that it

requests production of all electronic communication in Mr. Say’s possession which contain the

term “Madej” anywhere in the document over a period of nearly four and a half years. Mr. Say is

not a member of CHAS and was not involved in the plaintiff’s proceeding before CHAS. Rather,

he is an employee in the Office of International Students, which assists international students with

their immigration status. Using a single search term of the plaintiff’s last name will generate a

multitude of e-mail communications that are wholly irrelevant to the plaintiff’s claims in this case.

                                              CONCLUSION

        Since the requests in the subpoena directed to Mr. Say are overbroad, unduly burdensome,

and seek production of irrelevant documents, the defendant’s motion to quash should be granted.

Moreover, the defendant has already provided the documents related to the plaintiff’s proceeding

before CHAS.




2
 A copy of the defendant’s objections and responses to the May 25, 2020 request for production, exclusive of the
document production, is attached hereto as Exhibit B.


                                                       3
         Case 3:20-cv-00133-JCH Document 111 Filed 06/23/20 Page 4 of 4




                                                THE DEFENDANT,

                                                YALE UNIVERSITY


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                  4
